Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-10, and 12-22 are pending in the present application. Claims 1, 8, 12-16 and 18-19 have been amended, claims 2 and 11 have been canceled, and claims 21 and 22 have been added. No new matter is presented. It is noted that page 8 of applicant’s remarks states that claims 2 and 11 are pending and claim 2 has been amended, despite both claims also stated to be cancelled. Such an error is assumed to be typographical and therefore claims 2 and 11 will be treated as cancelled. 
Response to Amendment
Applicant’s amendments, filed 04/25/2022, have been considered.
	Applicant has amended claim 1 to incorporate the elements of claim 2; amended claim 8 to incorporate the elements of claim 11 and to further recite “wherein the AC adapter supports more than one DC output level.”; amended claim 14 to reflect the amendments made to claim 8; amended claim 15 to recite “at least two indicator lights” on the DC plug; amended claims 16, 18, and 19 to reflect the amendments in claim 8; added new claims 21 and 22; and amended claim 13 to be dependent on new claim 22. Support for these elements and claims is present in the original specification and no new matter has been added.	
Amendment to the Drawings
Applicant has amended paragraph [0031] of the Specification to correct a typo referring to battery charger 124 rather than battery charger 120. Accordingly, the objection to the drawings is withdrawn.
Response to Arguments
Applicant amended claims 1, 6, 12-16, and 18-19. Applicant added claims 21 and 22 which changes the scope of the claims and as such a new ground of rejection is issued.
	In regards to the rejection of claim 1 Applicant asserts (pg. 10):
	Claim 1 has amended to incorporate the elements of claim 2, which recites "wherein the AC attributes at least specify that the indicator light of the AC adapter is configurable by the power port controller." The Office Action admits that Chang and Allen do not explicitly teach this element and instead rely on Zavis. Specifically, the Office Action asserts that Zavis discloses this element in paragraph [0046] by teaching that indicator system 18 may be wired in series with the control protocol and controlled by a controller within the system (i.e., the controller would control the indicator 16) and in paragraph [0058] by teaching that indicator 16 is wired to a controller such as a TEDS controller and thus, may be used as a diagnostic tool if the indicator 16 is programmed to light up or flash at different frequencies, depending on whether a certain condition is present." 
	Applicant respectfully disagrees. These paragraphs in Zavis teach that a controller may control the indicator 16, but does not disclose that the controller receives information from AC adapter attributes from the AC adapter specifying that the indicator light of the AC adapter is configurable by the controller. In fact, Zavis teaches that indicator 16 is electrically connected inline in order "to display the status of the sensor mated to the cable assembly 10" and thus, the indicator 16 is always configurable by the controller. 
	In contrast, in the present Application, as discussed in at least paragraph [0050], some AC adapters used within this system may not include any indicator lights and as a result, the AC attributes is required to at least specify that the indicator light of the AC adapter is configurable by the power port controller. For at least these reasons, Chang, Allen, and Zavis do not teach or  
suggest all of the elements of claim 1 as amended. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn and that claim 1 as amended be allowed.
	In response:
	Regarding independent claim 1 and its integration of claim elements of now-cancelled claim 2, applicant’s arguments, see Remarks, pg. 10, filed 04/25/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103, have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of Chang (US 2012/0212349)  and Allen (2005/0138437), and further in view of Zavis (US 2014/0210631), particularly paragraphs [0082]-[0085]. Please note that although this rejection still relies on Zavis, a different embodiment of Zavis is being used.
	In regards to the rejection of claim 8 Applicant asserts (pg. 11):
	Applicant has amended claim 8 to incorporate the elements of claim 11, which recites "wherein the charging state of the IHS comprises a DC output voltage level supplied to the IHS by the AC adapter" and to further recite "wherein the AC adapter supports more than one DC output voltage level." The Office Action asserts that Chang teaches the element of claim 11 by teaching in paragraphs [0018]-[0020] by disclosing "comparison of the voltage and current" and how AC power is converted to DC power, which is then supplied to a hand-held device and then passed along to an indicating device 122 to visually display if the hand-held device is fully charged. Applicant respectfully disagrees. 
	Claim 8 as amended requires that the charging state of the IHS comprises a DC output voltage level supplied to the IHS by the AC adapter, which may support more than one DC output voltage level. Applicant submits that nothing in Chang or Allen teaches, mentions or suggests a DC output voltage level. To the contrary, the current Application, as discussed in at least paragraph [0050]-[0052], an AC adapter used in this system may support multiple voltage levels and the DC output voltage level may be utilized to determine settings for the indicator lights. For at least these reasons, Chang and Allen do not teach or suggest all of the elements of claim 8 as amended. Accordingly, Applicant respectfully requests that the rejection of claim 8 be withdrawn and that claim 8 as amended be allowed.
	In response:
	Regarding independent claim 8 and its integration of claim elements from now-cancelled claim 11, applicant’s arguments, see Remarks, pg. 11, filed 04/25/2022, with respect to the rejection of claim 8 under 35 U.S.C. 103, have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 in view of Chang and Allen, and further in view of Lei (US 2016/0064978 A1).
	In regards to the rejection of claim 15 Applicant asserts (pg. 11):
	Applicant has amended Claim 15 to recite "at least two indicator lights" on the DC plug. Support for these elements is found in the original specification at least at paragraphs [0041]- 
[0046] and in Figure 3b. Applicant submits that nothing in Chang or Allen teaches, mentions or suggests using at least two indicator lights on the DC plug. For at least this reason, Chang and Allen do not teach or suggest all of the elements of claim 15 as amended. Accordingly, Applicant respectfully requests that the rejection of claim 15 be withdrawn and that claim 15 as amended be allowed.
	In response:
	Regarding amended independent claim 15, applicant’s arguments, see Remarks, pg. 11, filed 04/25/2022, with respect to the rejection of claim 15 under 35 U.S.C. 103, have been fully considered but are not persuasive. 
	While neither Chang nor Allen explicitly teach using at least two indicator lights on the DC plug, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the indicator light as taught by Chang to advantageously provide visual indication of the IHS state of charge in substantially all directions of the DC plug, rather than only one side. This would allow the user to observe the indicator even in situations where the plug is attached to the IHS upside-down (e.g. in the case of a symmetric DC plug) or where the IHS itself is upside-down (e.g. in the case of laptops, mobile phones, or other devices being placed face-down).
Claim Rejections – 35 U.S.C. 112
Claims 1 and 8 were previously rejected under 345 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor  regards as the invention. Specifically, claim 1 recited "the indictor control signal" and "the indictor light circuit" in the last two lines of the claim and that claim 8 recited "indictor control signal" and "the indictor light" in the last line of the claim, and there was insufficient antecedent basis for these elements. Applicant has amended claims 1 and 8 to correct these typos from "indictor" to "indicator", with proper antecedent basis. Accordingly, the rejection of claims 1 and 8 under 35 U.S.C. 112(b) is withdrawn.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0212349) and Allen (2005/0138437) and further in view of Zavis (US 2014/0210631).
	Regarding claim 1, Chang teaches a system for charging an Information Handling System (IHS), the system (Para. [0018], “a dock connector adopted in a hand-held device, e.g. a tablet PC (iPad), intelligent mobile phone (iPhone), media displayer (iPod) made by the Apple Inc. based in USA”) comprising: an AC (Alternating Current) adapter, wherein the AC adapter includes a DC cord that supports a data channel (Fig. 1; Para. [0018], [0022], “the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand­held device ... other formats of the first connector plug 11 can be a standard, mini or micro USB connector plug for supplying power or transferring data”), and wherein the DC cord comprises a first DC (Direct Current) plug including a DC connector that is received by a power port (Para [0018], “the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device”), wherein the first DC plug comprises a circuit for operating an indicator light of the first DC plug based on an indicator control signal (Para [0019], “an indication unit 12 is installed at a proper location of the first connector plug 11 ... the indication unit 12 has at least an indicating device 122 having an indicating function on the main body 111 and coupled with a circuit board 121 ... the indicating device 122, e.g. an indication lamp”); and a power port controller configured to: 
	determine a state of the charging of the IHS by the AC adapter (Para [0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”); 
	generate the indicator control signal based on the determined charging state of the IHS (Para [0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”); 
	transmit the indictor control signal to the indictor light circuit via the data channel supported by the DC cord (Para [0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”). 
	Chang does not explicitly teach the adapter configured to report attributes of the AC adapter and the port controller configured to receive the reported AC adapter attributes. 
	Allen teaches an adapter configured to report attributes of the AC adapter (Para [0016], [0023], “The power adapter 12 is operably connected via a cable bundle 14 to a power source 16 that can provide either AC or DC power ... the power adapter 12 comprises identification circuitry operable to provide information to the portable information handling system 10 regarding whether the power source is providing AC or DC power ... If the power adapter 12 is connected to an AC power source, the power is converted to DC power by the AC-to-DC converter 70 … The data signal carried on line 42 is used by the power management components of the information handling system to implement various power management functions”), and a controller configured to receive the reported AC adapter attributes (Para [0016], “The information system 10 is operable to utilize the information provided by the power adapter 12 to modify its operating parameters to enter various charging modes and various power consumption modes”). 
	Neither Chang nor Allen disclose that the controller receives information from AC adapter attributes from the AC adapter specifying that the indicator light of the AC adapter is configurable by the controller.


	Zavis teaches wherein the controller queries “the sensor to download data from the TEDS for unit information” (para. [0082], i.e. receives attributes of the transducer, including the indicator); “validates the user’s selections for compatibility with the hardware and the data in the TEDS and the software capabilities” (para. [0083], i.e. determines if the controller can apply the determined settings to the indicator, based on the received transducer attributes); “If the selected change was to TEDS or LED settings at block 144, then the user selects the transducer channel to change and the particular parameter to change from a menu list of available TEDS or LED fields indicating current and/or available values” (para. [0085], i.e. the controller possesses the transducer attributes and displays them to the user). In other words, the software embodiment described in paragraphs [0082]-[0085] and depicted in Fig. 7 teaches wherein transducer attributes are read by the controller and said attributes specify that the indicator light of the transducer is configurable by the controller. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the adapter configured to report attributes of the AC adapter and controller configured to receive the reported AC adapter attributes of Allen in the system of Chang, because the disclosure of Allen would have allowed various charging and power consumption modes (Allen, Para [0016], “The information system 10 is operable to utilize the information provided by the power adapter 12 to modify its operating parameters to enter various charging modes and various power consumption modes”).It would then be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the attributes specifying that an indicator light is configurable by a controller of Zavis with the AC adapter of Chang and Allen. Such a combination would advantageously allow the controller to save energy by only attempting to interface with and control indicators if they are present. This combination would additionally allow the controller to control the indicator according to a communication protocol specified by the adapter, advantageously allowing different communication protocols to be used by adapters, each designed according to different adapter needs. 
Regarding claim 4, Chang, Allen, and Zavis teach the system of claim 1. Chang further teaches wherein the charging state of the IHS comprises a DC output voltage supplied to the IHS by the AC adapter (Para [0018], “The other end of the cable 1 is coupled with a power adapter 2, so after AC power being converted into DC power, the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device; Para [0019] power circuit between the cable 1 and the first connector plug 11 via a wire, and through a detecting circuit 123 of the circuit board 121 performing comparison of the voltage and current”).
Regarding claim 5, Chang, Allen, and Zavis teach the system of claim 1. Chang further teaches wherein the indicator control signal specifies a color of the indicator light (Para (0019], “an indication lamp, can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark, or in two different colors”). 
Regarding claim 6, Chang, Allen, and Zavis teach the system of claim 1. Chang further teaches wherein the indicator control signal specifies a brightness of the indicator light (Para (0019], “an indication lamp, can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark, or in two different colors”). 
Regarding claim 7, Chang, Allen, and Zavis teach the IHS of claim 1. Chang further teaches wherein the charging state of the IHS comprises a battery charge level of the IHS (Para [0020], “power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”).
Regarding claim 21, Chang, Allen, and Zavis teach the system of claim 1. Zavis further teaches wherein the AC adapter attributes further specify a rating and manufacturer of the AC adapter (Para. [0082], “this may include querying the sensor to download data from the TEDS for unit information” (i.e. rating and manufacturer, as standard information stored in TEDS format).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Allen and further in view of Chen (US 2005/0215110 A1).
	Regarding claim 3, Chang, Allen, and Zavis teach the system of claim 1. Neither Chang nor Allen nor Zavis explicitly teach wherein the DC cord comprises a second DC plug that includes a circuit for operating an indicator light of the second DC plug based on the indicator control signal transmitted via the data channel.
	Chen teaches a second plug that includes a circuit for operating an indicator light of a second plug based on an indicator control signal transmitted via a data channel (Para [0011], “electrically connected between the electric connectors 21, 21 '. The cable 22 has an electrically insulative transparent outer shell. The electric connectors 21, 21' each have an indicator light (lighting emitting diode) 24 installed therein . Further, a detector converter circuit 25 is installed in the housing 23 or 23' of one electric connector 21 or 21'. ”; Para [0012]-[0013). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the second plug that includes a circuit for operating an indicator light of a second plug based on an indicator control signal transmitted via a data channel of Chen in the system of Chang, because the disclosure of Chen would have allowed quick identification (Para [0005], “a transmission cable for computer, which gives off a particular color of light upon normal connection of the cable between the computer and the peripheral apparatus for quick identification”).
Claims 8, 10, 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Allen and further in view of Lei (US 2016/0064978 A1).
	Regarding claim 8, Chang teaches a power port controller for charging an Information Handling System (IHS), (Para (0018], “a dock connector adopted in a hand-held device, e.g. a tablet PC (iPad), intelligent mobile phone (iPhone), media displayer (iPod) made by the Apple Inc. based in USA. The other end of the cable 1 is coupled with a power adapter 2, so after AC power being converted into DC power, the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device”), including an AC (Alternating Current) adapter comprising a DC (Direct Current) plug including a DC connector that is received by a power port of the HIS channel (Para (0018], [0022], “the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device ... other formats of the first connector plug 11 can be a standard, mini or micro USB connector plug for supplying power or transferring data”), wherein the DC plug comprises an indicator light (Para (0019], “an indication unit 12 is installed at a proper location of the first connector plug 11 ... the indication unit 12 has at least an indicating device 122 having an indicating function on the main body 111 and coupled with a circuit board 121 ... the indicating device 122, e.g. an indication lamp”); 
	determine a state of the charging of the IHS by the AC adapter (Para (0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”); 
	generate an indicator control signal based on the determined charging state of the IHS (Para (0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”); and 
	transmit the indictor control signal to the indictor light (Para (0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”). 
	Chang does not explicitly teach the power port controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit cause the power port controller to receive AC adapter attributes reported by an AC (Alternating Current) adapter. 	Allen teaches controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit (Para (0017], (0021], “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic ... machine 60 operates as a software module with instructions to compare the external power source identification signal and the external power source available signal to determine that external power is available”), cause the power port controller to receive AC adapter attributes reported by an AC (Alternating Current) adapter (Para (0016], (0023], “The power adapter 12 is operably connected via a cable bundle 14 to a power source 16 that can provide either AC or DC power ... the power adapter 12 comprises identification circuitry operable to provide information to the portable information handling system 10 regarding whether the power source is providing AC or DC power. .. If the power adapter 12 is connected to an AC power source, the power is converted to DC power by the AC-to-DC converter 70”). 
	Neither Chang nor Allen teach wherein the charging state of the IHS comprises a DC output voltage level supplied to the IHS by the AC adapter, nor wherein the AC adapter supports more than one DC output voltage level.
	Lei teaches wherein the charging state of the IHS comprises a DC output voltage level supplied to the IHS by the AC adapter (Para. [0069], “the charging state includes at least one selected from … a charging voltage” i.e. a DC output voltage level) and further teaches wherein the AC adapter supports more than one DC output voltage level (Abstract, “adjust a voltage output from the USB charger to be consistent with the voltage requested by the mobile terminal” i.e. adjusting DC output voltage level to one of various values).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the power port controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit, cause the power port controller to receive AC adapter attributes reported by an AC (Alternating Current) adapter of Allen in the controller of Chang, because the disclosure of Allen would have allowed various charging and power consumption modes (Allen, Para (0016], “The information system 10 is operable to utilize the information provided by the power adapter 12 to modify its operating parameters to enter various charging modes and various power consumption modes”). It would then be further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the DC output voltage level charging state and multiple DC output voltage levels of Lei with the power port controller of Chang and Allen. Such a modification would enable the power port controller to be used in a larger range of applications, requiring a variety of DC output voltage levels. Such a modification would additionally enable the power port controller to detect abnormal charging states and slow or shut off the charging in response (Lei, para. [0070]-[0071], “reducing a charging current, when the charging state is detected abnormal … to avoid an unsafe situation”). 
Regarding claim 10, Chang, Allen, and Lei teach the power port controller of claim 8. Allen further teaches wherein the AC adapter attributes are reported as PSID (power supply identification) information (Para (0016], “power adapter 12 comprises identification circuitry operable to provide information to the portable information handling system 10 regarding whether the power source is providing AC or DC power. The information regarding the state of the power source 16 is provided via a data wire in cable bundle 18”).
Regarding claim 12, Chang, Allen, and Lei teach the power port controller of claim 8. Chang further teaches wherein the indicator control signal specifies a color of the indicator light (Para [0019], “an indication lamp, can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark, or in two different colors”). 
Regarding claim 14, Chang, Allen, and Lei teach the power port controller of claim 8. Chang further teaches wherein the charging state of the HIS comprises a battery charge level of the IHS (Para (0020], “power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”).
Regarding claim 22, Chang, Allen, and Lei teach the power port controller of claim 8. Chang further teaches setting the brightness of the indicator light based on the state of charge of the device (Para. [0019], “an indication lamp can respectively display the indications of charging in progress and charging finished (i.e. the state of charge) with a fashion of flashing in two different flashing frequencies, e.g. bright and dark”). Neither Chang nor Allen nor Lei explicitly teach wherein the state of charge comprises the DC output voltage level, nor do they explicitly teach wherein the brightness of the indicator light is set at one of three different levels based on whether said state of charge exceeds certain thresholds.
However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the indicator brightness setting of Chang with the DC output voltage level charging state of Lei (as detailed in the rejection for claim 8 above). Additionally, it would be obvious to modify the two indicator brightness settings of Chang to include a third indicator brightness setting. Such a modification would enable the indicator to differentiate between an abnormally low charging state and an abnormally high charging state, advantageously supplying the user with additional visual information on the charging state of the HIS. Such a modification would also enable the power port controller to visually display abnormal charging states to the user with the benefits of enabling the user to make decisions based on said charging states. For example, in the event an abnormally high charging state is present, the user would be enabled to disconnect the IHS from the charger to prevent potential damage to either component; in another example, in the event an abnormally low charging state is present, the user would be enabled to check the connection between charger and IHS to ensure that both components are properly coupled to one another.
Regarding claim 13, Chang, Allen, and Lei teach the power port controller of claim 22. Chang further teaches setting the brightness of the indicator light (Para. [0019], “an indication lamp can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Allen, Lei, and Zavis.
	Regarding claim 9, Chang, Allen, and Lei teach the power port controller of claim 8. Neither Chang nor Allen nor Lei explicitly teach wherein the AC adapter attributes specify that the indicator light of the AC adapter is configurable by the power port controller. 
	Zavis teaches wherein adapter attributes specify that the indicator light of the adapter is configurable by a controller (Para [0058], [0084), “the indicator 16 is wired to a controller such as a TEDS controller (Network Capable Applications Processor-NCAP), the indicator 16 may be used as a diagnostic tool if the indicator 16 is programmed to light up or flash at different frequencies, depending on whether a certain condition is present. The condition could be a problem condition, such as failed wiring or a faulty sensor or cable ... the program proceeds to block 144 to change the TEDS settings and/or the indicator settings”). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adapter attributes specifying that an indicator light is configurable by a controller of Zavis in the adapter of Chang, because the disclosure of Zavis would have allowed indication of condition (Para [0058], “This may indicate to the test technician that the sensor range for acceleration is too low and needs to be increased. In other embodiments, other conditions may be indicated”). 
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Allen.	
	Regarding claim 15, Chang teaches an AC (Alternating Current) adapter for charging an Information Handling System (IHS) (Para (0018], “a dock connector adopted in a hand-held device, e.g. a tablet PC (iPad), intelligent mobile phone (iPhone), media displayer (iPod) made by the Apple Inc. based in USA. The other end of the cable 1 is coupled with a power adapter 2, so after AC power being converted into DC power, the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device”), the AC adapter comprising: a DC (Direct Current) plug including a DC connector that is received by a power port of the IHS (Para (0018], “after AC power being converted into DC power, the converted DC power is supplied to the hand-held device through the first connector plug 11”), wherein the DC plug comprises an indicator light (Para (0019], “an indication unit 12 is installed at a proper location of the first connector plug 11, e.g. the top surface of the main body 111 .. . the indicating device 122, e.g. an indication lamp”), and wherein the indicator light is configured based on an indicator control signal generated by the power port controller of the IHS, wherein the indicator control signal is based on a determined state of the charging of the IHS by the AC adapter (Para (0020], “when the power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”). 
	Chang does not explicitly teach a logic unit configured to report attributes of the AC adapter to a power port controller of the IHS. 
	Allen teaches a logic unit configured to report attributes of the AC adapter to a power port controller of the IHS (Para [0016], (0017], (0021], “identification circuitry operable to provide information to the portable information handling system 10 regarding whether the power source is providing AC or DC power. The information regarding the state of the power source 16 is provided via a data wire in cable bundle 18 ... The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic ... machine 60 operates as a software module with instructions to compare the external power source identification signal and the external power source available signal to determine that external power is available”). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the logic unit configured to report attributes of the AC adapter to a power port controller of the IHS of Allen in the adapter of Chang, because the disclosure of Allen would have allowed various charging and power consumption modes (Para (0016], “The information system 10 is operable to utilize the information provided by the power adapter 12 to modify its operating parameters to enter various charging modes and various power consumption modes”).
	Regarding claim 17, Chang and Allen teach the AC adapter of claim 15. Chang further teaches wherein the charging state of the IHS comprises a DC output voltage supplied to the IHS by the AC adapter (Para (0018]; (0019], “comparison of the voltage and current”; Para (0020], “AC power being converted into DC power, the converted DC power is supplied to the hand-held device through the first connector plug 11 for charging the hand-held device ... forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged”). 
	Regarding claim 18, Chang and Allen teach the AC adapter of claim 15. Chang further teaches wherein the indicator control signal specifies the color of the indicator lights (Para [0019], “an indication lamp, can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark, or in two different colors”). 
	Regarding claim 19, Chang and Allen teach the AC adapter of claim 15. Chang further teaches wherein the indicator control signal specifies the brightness of the indicator lights (Para [0019], “an indication lamp, can respectively display the indications of charging in progress and charging finished with a fashion of flashing in two different flashing frequencies, e.g. bright and dark, or in two different colors”).
	Regarding claim 20, Chang and Allen teach the AC adapter of claim 15. Chang further teaches wherein the charging state of the IHS comprises a battery charge level of the IHS (Para [0020], “power is transferred through the cable 1 and forwardly passed the indicating device 122 from the detecting circuit 123 of the circuit board 121, the red color is displayed by the indicating device 122 for indicating that the cable 1 is charging the rechargeable battery in the hand-held device through the connection part 112 of the first connector plug 11; if the indicating device 122 displays green color, it means the rechargeable battery in the hand-held device has been fully charged, and the detecting circuit 123 of the circuit board 121 terminates the power supply of the connection part 112 but the indicating device 122 is still enabled to display the green color”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Allen and further in view of Zavis. 
	Regarding claim 16, Chang and Allen teach the AC adapter of claim 15. Neither Chang nor Allen explicitly teach wherein the AC adapter attributes specify that the indicator light is configurable by the power port controller. 
	Zavis teaches wherein adapter attributes specify that an indicator light is configurable by a controller (Para [0058], [0084], “the indicator 16 is wired to a controller such as a TEDS controller (Network Capable Applications Processor-NCAP), the indicator 16 may be used as a diagnostic tool if the indicator 16 is programmed to light up or flash at different frequencies, depending on whether a certain condition is present. The condition could be a problem condition, such as failed wiring or a faulty sensor or cable ... the program proceeds to block 144 to change the TEDS settings and/or the indicator settings”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adapter attributes specifying that an indicator light is configurable by a controller of Zavis in the adapter of Chang, because the disclosure of Zavis would have allowed indication of condition (Para [0058], “This may indicate to the test technician that the sensor range for acceleration is too low and needs to be increased. In other embodiments, other conditions may be indicated”).
Conclusion
12.	Applicant’s arguments concerning amended claims 1 and 8 were persuasive and necessitated the new grounds of rejection presented in this Office Action. Accordingly, this action is NON-FINAL.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L RUDE whose telephone number is (571)272-6333. The examiner can normally be reached M-F 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN LAWRENCE RUDE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859